Citation Nr: 1518034	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  08-07 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to chemical exposure in service.

2.  Entitlement to service connection for an eye disorder, diagnosed as amblyopic congenital, including as secondary to the diabetes mellitus.

3.  Entitlement to service connection for a foot disorder.

4.  Entitlement to service connection for hypertension, including as secondary to chemical exposure.

5.  Entitlement to service connection for breathing problems, including as a result of chemical or asbestos exposure.

6.  Entitlement to service connection for tendonitis, including as due to undiagnosed illness.

7.  Entitlement to service connection for fatigue, including as due to undiagnosed illness.

8.  Entitlement to service connection for joint pain, including as due to undiagnosed illness.

9.  Entitlement to service connection for sleep apnea, including as secondary to service-connected tension headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985 and from May 1986 to March 1994.

This appeal to the Board of Veterans Appeals (Board/BVA) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, in support of these claims, the Veteran testified at a hearing at the RO before the undersigned Veteran's Law Judge of the Board, in other words at a Travel Board hearing.  A transcript of the proceeding is of record.

The Board has since issued a decision on December 11, 2014, initially denying the claims for joint pain, tendonitis, fatigue, and breathing problems.  But after it became apparent that the Veteran had submitted additional evidence prior to issuance of that decision, which unfortunately had not been actually associated with the claims file by the time of that decision, the Board took immediate action to rectify this failing by VACATING that decision in January 2015.  So this decision is being issued to replace it.

Rather than being immediately readjudicated or decided, however, the claims of entitlement to service connection for an eye disorder, foot disorder, hypertension, diabetes, breathing problems, joint pain, tendonitis, and sleep apnea instead are being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  However, the Board is going ahead and readjudicating the remaining claim for fatigue.

FINDING OF FACT

The most probative (meaning most competent and credible) medical and other evidence of record indicates the Veteran's fatigue is the result of a known, rather than unknown, diagnosis - namely, obstructive sleep apnea.


CONCLUSION OF LAW

The Veteran's claimed fatigue is not shown to be the result of disease or injury incurred in or aggravated by his active military service and may not be presumed to have been incurred during his service, including as a manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317, 3.655 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

A letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2005, prior to initially adjudicating his claim in April 2006, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, a February 2009 letter also complied with Dingess by discussing the "downstream" disability rating and effective date elements of the claim.  And of equal or even greater significance, after providing that additional Dingess notice, the claim since has been readjudicated in a February 2014 Supplemental Statement of the Case (SSOC).  The Board points this out because if, for whatever reason, VCAA notice was not provided prior to initially adjudicating a claim or, if provided, it was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim, including in a statement of the case (SOC) or, as here, supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He therefore has received all required notice concerning this claim.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, private treatment records, and any relevant lay statements.  Additionally, he was provided a VA compensation examination in March 2012 for a medical opinion concerning whether this fatigue being claimed is a manifestation of undiagnosed illness or otherwise related or attributable to his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

And as concerning the April 2014 Travel Board hearing, the presiding Veterans Law Judge (VLJ), the undersigned, duly explained the important issues - including in terms of the Veteran needing to show this claimed condition has some relationship with his military service, either as a manifestation of an undiagnosed illness or by some other means of attribution.  As well, the presiding VLJ identified potential sources of evidence that might have been overlooked or that might tend to substantiate the claim by establishing this required correlation.  So there was compliance with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
Moreover, in the questioning and responses, the Veteran and his representative demonstrated their actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

II.  Rules and Regulations

Service connection is granted for disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Chronic fatigue syndrome is not among the listed conditions, and therefore this relaxed standard is inapplicable.


Service connection may be presumed, however, for certain chronic conditions under 38 U.S.C.A. § 1117, based on service during the Persian Gulf War.  More specifically: 

(a)(1) The Secretary may pay compensation under this subchapter to a Persian Gulf War veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

(a)(2) For purposes of this subsection, the term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following):  (A) An undiagnosed illness; (B) A medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) Any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service connection.

(b) The Secretary shall prescribe by regulation the period of time following service in the Southwest Asia Theater of Operations during the Persian Gulf War that the Secretary determines is appropriate for presumption of service connection for purposes of this section.

 * *

(f) For purposes of this section, the term "Persian Gulf veteran" means a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of Operations during the Persian Gulf War.

38 U.S.C.A. § 1117 (West 2002).


The VA regulation implementing this statute provides, in relevant part, that except as provided otherwise, VA shall pay compensation in accordance with chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active duty in the South West Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2016, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered "chronic."  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to:  (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders. 38 C.F.R. § 3.317(b) .

For claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) ; see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

In-service notation of a condition does not require medical evidence where 'the condition is of a type as to which a lay person's observation is competent.'  However, although prong (3) does not require medical nexus evidence, 'because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.'  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  This is a case-by-case determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record (medical and lay) and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Analysis

Turning now to the facts of this particular case, the Board sees that the Veteran's DD Form 214 shows he had 3 years, 9 months, and 6 days of foreign service, and that as a result of that service he received the Kuwait Liberation Medal.  He therefore is a 'Persian Gulf War Veteran' according to VA regulation (i.e., had active military service in the Southwest Asia theater of operations during this war).  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic 
multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.


In this particular instance, however, the Veteran's fatigue has been attributed to a known (rather than unknown) clinical diagnosis.  To wit, the March 2012 VA examiner explained that the Veteran's fatigue is a symptom of his diagnosed obstructive sleep apnea (i.e., he does not get a restful or peaceful night of sleep, owing to this disorder, so is tired the next day).  Since the VA examiner has determined the Veteran's fatigue is not a manifestation of an undiagnosed illness of the type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, he must show the required linkage between this condition and his military service.  That is to say, there is no presumption of this correlation.  Gutierrez, 19 Vet. App. at 8-9.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report 'if further evidence or clarification of the evidence ... is essential for a proper appellate decision').

In this particular case, however, the March 2012 VA examiner indicated the Veteran does not have a current diagnosis of chronic fatigue syndrome (CFS), so not the type of disability contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Based upon its review of this and other evidence, the Board finds the Veteran's claim for service connection for chronic fatigue must fail because the medical evidence of record does not indicate a current diagnosis of this condition - that is, as an actually ratable disability rather than merely a symptom of something else (i.e., obstructive sleep apnea), which, itself, at least at the moment, has not been attributed to his service or shown to have incepted during his service or otherwise be related or attributable to his service.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  To the extent there is an additional claim of entitlement to service connection for the obstructive sleep apnea (causing this fatigue), it is being addressed in the REMAND portion of this decision.

The Veteran essentially asserts that he has current chronic fatigue disability separate and apart from his diagnosed obstructive sleep apnea, so not owing to it.  But while he is competent to report symptoms he experiences, such as feeling tired, without any demonstrated expertise concerning the diagnosis of a disability, the Board finds that his opinion on this is outweighed by the findings of the VA compensation examiner.  The Veteran's unsubstantiated lay assertions are outweighed by this VA examiner's contrary findings, and the VA examiner is a medical health care provider that considered the Veteran's lay statements and the pertinent evidence of record and found against any notion of present-day CFS.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim is denied.


ORDER

The claim of entitlement to service connection for fatigue, including as due to undiagnosed illness, is denied.



REMAND

The Veteran additionally claims he has hypertension that was either incurred in service or is due to chemical exposure during the Persian Gulf War.  In his STRs, he had a blood pressure of 146/100 in January 1982.  In an August 1983 STR, he again had his blood pressure checked and the readings were 130/84 with the monitory on the right arm and 130/30 on the left.  The examiner noted possible borderline hypertension.  In an October 1991 blood pressure note, the examiner noted a screening blood pressure of 140/88.  The examiner determined a three-day follow-up blood pressure screening was unnecessary.  In a March 2004 private treatment record, the examiner noted the Veteran had elevated blood pressure.  The first diagnosis of hypertension is in a June 2004 private treatment record.  In an August 2005 letter, the Veteran asserted his hypertension was due to exposure to chemicals while serving in the Persian Gulf War.  In a May 2009 letter, his private physician indicated she had been treating him since 2002 and that his blood pressure was 104/82 during the initial visit.  She further indicated that he has had numerous periods of elevated blood pressure and that his hypertension may have worsened by the stress of the Gulf War combat experiences.  In March 2012, the Veteran had a VA examination.  The examiner determined the Veteran's hypertension was not a manifestation of undiagnosed illness, but failed to give any opinion concerning whether the Veteran's hypertension, instead, was directly caused or incurred during his active service, or initially manifested within the one year presumptive period following his service, and failed to give any opinion, as well, regarding whether the hypertension was either caused or aggravated by chemical exposure during the Persian Gulf War or is secondarily related to his service, meaning caused or being aggravated by his service-connected posttraumatic stress disorder (PTSD) with depressive disorder.  The Board therefore finds that an additional VA opinion is needed.

The Veteran also asserts he has a foot disorder due to the lack of arch support in his shoes (including combat boots) during his active service.  His STRs mention complaints and treatment for calluses during his service.  Post-service VA treatment records also mention complaints and treatment for calluses, and a February 2006 private treatment record shows a diagnosis of rigid pes cavus.  However, the Veteran concedes he has some symptoms affecting his feet owing to his nonservice-connected diabetes mellitus (e.g., the associated peripheral neuropathy).  The Board nevertheless finds that a comprehensive foot examination is needed to assist in determining whether he has a bilateral foot disorder that is the result of disease or injury incurred or aggravated during his service.  As he has not had a VA foot examination for an etiology opinion, one must be provided before deciding this claim.

As well, the Veteran has asserted he has diabetes due to chemical exposure during the Persian Gulf War.  The March 2012 VA examiner determined the Veteran did not have diabetes presumptively because of undiagnosed illness owing to that service, and the Veteran has known risk factors for diabetes.  But the examiner did not discuss what those risk factors are, and the examiner did not give an opinion on whether the Veteran has diabetes directly owing to his service, including due to chemical exposure during his service.  As such, the Board finds a VA addendum opinion is needed.

Further, as this claim for service connection for diabetes is being remanded for this supplemental comment, the Board finds that the claim for an eye disorder also must be remanded.  The Veteran has asserted that his eye disorder is being aggravated by his diabetes; therefore, his eye disorder claim is "inextricably intertwined" with the issue of his entitlement to service connection for diabetes.  Adjudication of the eye claim therefore must be deferred pending completion of the additional evidentiary development concerning the underlying claim for diabetes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together to avoid piecemeal adjudication of claims with common parameters).

In his May 2013 substantive appeal, the Veteran asserted he has sleep apnea due to his service-connected tension headaches.  There is no opinion currently in the file considering this claim of entitlement to service connection for sleep apnea as a secondary disorder to a service-connected disability.  The Board thus finds that a medical nexus opinion is needed concerning this, also. 

The Veteran asserts he has a breathing disorder due to either undiagnosed illness or chemical or asbestos exposure in service.  In an August 2012 VA addendum opinion, the VA examiner indicated that pulmonary function tests (PFTs) were consistent with a possible restrictive condition due to obesity (being overweight), so this would not be due to an undiagnosed illness.  In November 2014, the Veteran submitted a Disability Benefits Questionnaire (DBQ) dated in October 2014 stating he "probably" has a diagnosis of subclinical interstitial lung disease.  He also submitted additional lay evidence from the Mayo Clinic website indicating interstitial lung disease can be caused by long-term exposure to hazardous materials.  The Board therefore finds that an addendum medical nexus opinion is needed considering the additional evidence he has submitted.

The November 2014 letter also indicates the Veteran had received additional VA rheumatology treatment that may be relevant to his claims for joint pain and tendonitis.  Therefore, he should be given an opportunity to submit or identify the treatment records that are not presently in the file so they, too, may be considered.  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the records of all relevant VA or other treatment or evaluation for the Veteran's claimed disorders (those still at issue).  If his authorization is needed, have him complete the necessary form (VA Form 21-4142).  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Obtain a VA medical opinion as to the nature and etiology of the Veteran's hypertension.  The Veteran need not be scheduled for an actual physical examination unless the designated clinician deems it necessary.  The entire claims file, including a complete copy of this decision and remand, must be made available to the evaluating clinician for review of the relevant medical history.  This clinician must note in the opinion that the evidence in the claims file has been reviewed, so considered.

After reviewing the file, the designated clinician must render opinions as to the following: 

A.  The likelihood (very likely, as likely as not, or unlikely) that the Veteran's hypertension was directly incurred during service - meaning incepted during his service.  The commenting clinician should consider, among other pertinent evidence, the report of possible borderline hypertension in service. 

B.  The likelihood (very likely, as likely as not, or unlikely) the Veteran had hypertension within a year of his discharge from service, and to a compensable degree (meaning to at least 10-percent disabling), to in turn warrant presuming it was incurred during his service.


C.  The likelihood (very likely, as likely as not, or unlikely) that the Veteran's hypertension may be related to his service-connected tension headaches or PTSD with depressive disorder, meaning caused OR aggravated by these other disorders that already have been determined to be service-connected disabilities.  The clinician should consider, among other pertinent evidence, the private physician's May 2009 letter.

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Obtain a VA medical opinion as to the nature and etiology of the Veteran's diabetes.  The Veteran need not be scheduled for an actual physical examination unless the designated clinician deems it necessary.  The entire claims file, including a complete copy of this decision and remand, must be made available to the clinician for review of the relevant medical history.  This clinician must note in the opinion that the evidence in the claims file has been reviewed, so considered.

After reviewing the file, the designated clinician must render opinions as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's diabetes was incurred during or caused by his active service, including especially his claimed exposure to toxic chemicals during the Persian Gulf War.  If, instead, the examiner concludes the Veteran's diabetes is unrelated to his service, either directly (incepted during service) or presumptively (manifested within a year of discharge), and that the Veteran had the common risk factors for developing this disease, then the examiner is asked to specify what those risk factors were (e.g., obesity, hypertension, etc.).

It therefore is critical the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

4.  Obtain a VA medical opinion as to the nature and etiology of the Veteran's obstructive sleep apnea.  The Veteran need not be scheduled for an actual physical examination unless the designated clinician deems it necessary.  The entire claims file, including a complete copy of this decision and remand, must be made available to the designated clinician for review of the relevant medical history.  This clinician must note in the opinion that the evidence in the claims file has been reviewed, so considered.

After reviewing the file, the designated clinician must render opinions as to the following: 

A. The likelihood (very likely, as likely as not, or unlikely) that the Veteran's obstructive sleep apnea was incurred during or caused by his active service.  

B. The likelihood (very likely, as likely as not, or unlikely) that the Veteran's sleep apnea alternatively may be secondarily related to his service, meaning caused OR being aggravated by his service-connected tension headaches.

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

5.  Schedule a VA compensation examination (feet evaluation) for a medical nexus opinion concerning the etiology of the Veteran's bilateral foot disorder, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to his military service - including the treatment for calluses he received during his service.  It is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed.  

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

6.  Obtain a VA medical opinion as to the nature and etiology of the Veteran's diagnosed breathing disorder.  The Veteran need not be scheduled for an actual physical examination unless the designated clinician deems it necessary.  The entire claims file, including a complete copy of this decision and remand, must be made available to the designated clinician for review of the relevant medical history.  This clinician must note in the opinion that the evidence in the claims file has been reviewed, so considered.


After reviewing the file, the designated clinician must render opinions as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's breathing disorder was incurred during or caused by his active service.  The examiner should specifically discuss the October 2014 DBQ and lay evidence submitted by the Veteran. 

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

7.  Then readjudicate these remaining claims of entitlement to service connection an eye disorder, a foot disorder, hypertension, breathing disorder, diabetes, joint pain, tendonitis, and obstructive sleep apnea in light of this and all other additional evidence.  For any claim that continues to be denied, send the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims that remain.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


